 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   COUNTRY FRESH BATTER, INC.,                       Case No. 1:17-cv-01527-DAD-BAM
12                      Plaintiff,                     ORDER TO SHOW CAUSE WHY
                                                       SANCTIONS SHOULD NOT BE IMPOSED
13          v.                                         FOR FAILURE TO OBEY A COURT ORDER
14   LION RAISINS, INC.,                               (Doc. Nos. 79, 81)
15                      Defendant.
16                                                     FOURTEEN (14) DAY DEADLINE
17

18          On September 4, 2019, the parties reached a settlement of this action following a
19   Settlement Conference before Magistrate Judge Sheila K. Oberto. (Doc. No. 79.) The parties
20   were ordered to file a notice of settlement pursuant to Local Rule 160 within two (2) days and to
21   file dismissal documents within sixty (60) days. (Id.) On September 6, 2019, Plaintiff Country
22   Fresh Batter, Inc. filed a notice of settlement of this action. (Doc. No. 80.) On September 9,
23   2019, the Court ordered the parties, no later than November 4, 2019, to file appropriate papers to
24   dismiss or conclude this action in its entirety. (Doc. No. 81.) To date, the parties have not filed
25   any dispositional documents or otherwise responded to the Court’s orders.

26          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

27   or with any order of the Court may be grounds for imposition by the Court of any and all

28   sanctions . . . within the inherent power of the Court.” Furthermore, “[a] failure to file
                                                       1
 1   dispositional papers on the date prescribed by the Court may be grounds for sanctions.” L.R.
 2   160(b). The Court has the inherent power to control its docket and may, in the exercise of that
 3   power, impose sanctions where appropriate, including dismissal of the action. Bautista v. Los
 4   Angeles County, 216 F.3d 837, 841 (9th Cir. 2000).

 5          Accordingly, the parties are HEREBY ORDERED to SHOW CAUSE in writing within

 6   fourteen (14) days of the date of entry of this order why sanctions should not be imposed against

 7   them for failure to file dispositive documents. The parties may also comply with this order by

 8   filing the required dispositional documents.

 9          Failure to respond to this order to show cause may result in the imposition of

10   sanctions, including a recommendation that this action be dismissed for failure to comply

11   with court orders.

12
     IT IS SO ORDERED.
13
        Dated:     March 9, 2020                             /s/ Barbara   A. McAuliffe             _
14
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
